DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The limitation “different color” and limitations similar must be given their broadest reasonable interpretation during examination. See MPEP 2111. As such, the limitation “different color” is interpreted as including different shades of colors, for example sky blue would be a “different color” than navy blue.
As claim 16 recites “wherein the first selectable voxel locations…comprise the exterior, second selectable voxel locations” it appears the first voxel locations and the second voxel locations can be the same voxels. For the purposes of examination, the Examiner has interpreted claim 1, and dependents thereof, as including wherein the first voxel locations are the same as the second voxel locations.

Allowable Subject Matter
Claims 18 and 19 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
After search the prior art regarded as nearest the claimed invention is Oxman (Variable Property Rapid Prototyping – previously of record). Oxman discloses a device comprising a control portion, a material dispenser, a fluid dispenser, a non-transitory medium, and a processing resource (pg 17 col 1 ln 25-30 and col 2 ln 18-28). Oxman further discloses wherein the fluid dispenser dispenses fluid of a color representative, and arbitrary to, a non-color material property (pg 20 description of Fig. 16). Oxman fails to disclose wherein the color is obtained from a first color channel and a second color channel wherein the first color channel represents a first non-color material property and the second color channel represents a second non-color material property. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Invitation to Schedule a Telephonic Interview
In order to expedite prosecution, if Applicant does not elect to amend independent claims to contain the indicated allowable subject matter, the Examiner invites and encourages the Applicant to schedule a telephonic interview.

Response to Arguments
Applicant’s arguments, see page 14 lines 1-8, filed 05/12/2022, with respect to claim 2 have been fully considered and are persuasive.  The rejection of 02/15/2022 has been withdrawn. As the use of color channels also applies to independent claim 18 and claim 19, which depends from claim 18, the rejection of claims 18 and 19 are also withdrawn.
Applicant's remaining arguments filed 05/12/2022 have been fully considered but they are not persuasive.
Applicant first argues that Morovic does not teach wherein the selection of different colors is independent of, and arbitrary relative to, the non-color material properties (pg 9 ln 6-9) and supports this by citing Morovic (pg 9 ln 10-15 citing Morovic para 0026). The Examiner respectfully disagrees. The cited portion of Morovic states “a color of a surface may in turn determine the object properties of further interior elements” (para 0026, emphasis added). First, the use of the term “may” indicates that the surface color may not determine the object properties. Second, it is unclear to the Examiner how the surface color would not be independent of and arbitrary relative to an internal elements.
Applicant next argues that Morovic and Oxman do not teach that the first color at the exterior voxel locations provide a map by which construction of a replica first 3D object…is performable at a later time (pg 10 ln 1-12). While the Examiner agrees that Morovic and Oxman do not explicitly disclose the claimed map capability, it is the Examiner’s position that the disclosure of Oxman would result in the capability of providing a map for a future object. Specifically, the claim limitation recites what the produced object could be used for at a point in the future rather than a limitation on the device or control portion. Further, as Oxman and Morovic teach color-coding materials based on non-color material properties it is the Examiner’s position that the produced object could be used as a map for constructing a replica “at a later time.”
Applicant next argues that Oxman does not disclose separate material dispenser and fluid dispenser (pg 10 final paragraph through pf 11 first full paragraph). The Examiner respectfully disagrees. While Oxman does not disclose the specific arrangement of Applicant’s Fig. 1, during prosecution the pending claims must be given their broadest reasonable interpretation consistent with the specification (MPEP 2111). As applied to the instant application, the separate material dispenser and fluid dispenser is met via separate nozzles within a printing device as the Connex500TM used by Oxman is structured (pg 17 col 2 first full paragraph). 
Applicant next argues that Oxman fails to distinguish between selective dispensing at interior voxel locations regarding non-color material property and dispensing at exterior voxel locations regarding color (pg 12 ln 3-8). The Examiner respectfully disagrees. Oxman explicitly references internal structure and properties and color coding the surface to represent those properties (pg 28 col 1 last full paragraph, pg 20 description of Fig. 16). Further, the claim limitations do not require only the interior voxel locations regard non-color material properties and only the external voxels regard color but merely that each at least regards those features.
Applicant next argues that Oxman teaches color coding the material based on a non-color material property and thus conflicts with the claimed “selection of the first color is independent of, and arbitrary relative to, characteristics of the first non-material property” (pg 12 full paragraph 2 through pg 13 line 3). The Examiner respectfully disagrees. As an initial matter, it is unclear to the Examiner how the colored object could be used as a map for a replica object at a later time if the color is not indicating information about the material properties. Further, it is the Examiner’s position that the selection of color in Oxman, either the 5 materials color-coded by elastic moduli of Fig. 16 or the black and white of Fig. 15, that the colors are chosen independent of and arbitrary relative to the non-color material property.
Applicant next argues that the amendment of “which comprise at least interior voxel locations” to “which comprise interior voxel locations” removes the basis for the assertion that the exterior can be printed with the same fluid color (pg 13 ln 4-6). The Examiner respectfully disagrees. The term “comprising” is regarded as an open ended phrase and thus incorporates additional elements not explicitly recited (MPEP 2111.03(I)). As applied to the instant application, the use of “comprising” explicitly leave the claim open to other elements which, as the only options are interior and exterior voxel locations, must be exterior voxel locations.
Applicant next argues, in reference to claim 9, that Oxman in view of Morovic do not teach or disclose “respective multiple, different non-color material properties” (pg 15 para 1). While likely factually correct, as currently written claim 9 does not require “respective multiple, different non-color material properties” as the preceding section recites “at least one of.” The use of “at least one of” means the claim is met if one of the scenarios is met. In this case, as discussed below, “respective multiple, different values of a single non-color material property” is met by the prior art.
Applicant next argues that while Oxman addresses color-coding for elastic moduli, a single material property, it does not do so with different colors as Oxman refers to darker color regarding stiff materials and lighter color regarding soft materials (pg 15 paragraph 4). The Examiner respectfully disagrees. As stated above, and in the prior office action, the limitation “different color” and limitations similar must be given their broadest reasonable interpretation during examination. See MPEP 2111. As such, the limitation “different color” is interpreted as including different shades of colors, for example sky blue would be a “different color” than navy blue. As such, the darker and lighter color-coding for elastic moduli meets the claimed “respective multiple, different values of a single non-material property.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3-7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxman (Variable Property Rapid Prototyping – previously of record).

In reference to claim 1:
Oxman discloses a device comprising a control portion, a material dispenser, a fluid dispenser, and the control portion including a non-transitory medium to store machine readable instructions and a processing resource to execute the stored instructions (pg 17 col 1 ln 25-30, pg 17 col 2 ln 18-28, pg 24 col 1 last paragraph continuing on col 2) to cause:
the material dispenser to dispense a build material, layer-by-layer, to at least partially additively form a first 3D object (pg 12 col 1 para 4); and
the fluid dispenser to dispense at least one fluid agent at selectable exterior voxel locations of the respective layers to at least partially define an external surface of the first 3D object as a first color to represent a first non-color material property of at least a first portion of the first 3D object, wherein selection of the first color is independent of characteristics of the first non-color material property and wherein the first selectable voxel locations comprise exterior voxel locations (pg 20 description of Fig. 16, pg 17 col 2 ln 8-17, pg 27 col 2 ln 9-16, pg 30 col 1 last full paragraph).
Oxman further discloses wherein the stored instructions are to cause the fluid dispenser to selectively dispense the at least one fluid agent at second selectable voxel locations of each respective layer to influence first non-color material property at the second selectable voxel locations, wherein the second selectable voxel locations comprise at least interior voxel locations (pg 20 Fig. 16 and related description, pg 21 col 2 ln 8-20)(because the claim recites “in at least interior voxel locations” it would also include having the exterior printed with the same fluid color).
Oxman does not explicitly disclose the first color at the exterior voxel locations to provide a map by which construction of a replica first 3D object, according to the first non-color material property of the interior voxel locations as arranged within and throughout the 3D object and according to the first color at the exterior voxel locations, is performable at a later time. However, as discussed above, Oxman teaches the use of different colors for different values of non-color material properties. It would have been apparent to a person having ordinary skill in the art before the effective filing date that each color represents a non-color material property and, therefore, the use of the color model to provide a map “is performable at a later time.”

In reference to claim 3:
In addition to the discussion of claim 1, above, Oxman further discloses forming a plurality of 3D objects including a first 3D object and a second 3D object having different mechanical or physical properties within a single build (pg 17 ln 18-28). Oxman further discloses using different colors to denote different values of a non-color material property (pg 20 description of Fig. 16). It is the Examiner’s position that Oxman discloses producing multiple objects of different mechanical properties, such as different stiffness, utilizing different colors to denote the different values (pg 20 description of Fig. 16) to a person having ordinary skill in the art before the effective filing date of the claimed invention.

In reference to claim 4:
In addition to the discussion of claim 1, above, Oxman further discloses wherein the stored instructions are to cause the fluid dispenser is to dispense, in at least selectable exterior voxel locations to at least partially define the external surface of the first 3D object, the second fluid agent as a second color to represent a second non-color material property of a second portion of the 3D object, wherein selection of the second color is independent of characteristics of the second non-color material property (pg 20 Fig. 16 and related description)(because the claim recites “in at least selectable exterior voxel locations” it would also include having the interior printed with the same fluid color).

In reference to claim 5:
In addition to the discussion of claim 4, above, Oxman further discloses the stored instructions are to cause the material dispenser to at least partially form at least the first portion of the first 3D object with a first build material exhibiting the first non-color material property and to at least partially form the second portion of the first 3D object with a second build material exhibiting the second non-color material property (pg 20 Fig. 16 and related discussion).

In reference to claim 6:
In addition to the discussion of claim 4, above, Oxman further discloses wherein stored instructions are to cause the material dispenser to build substantially the entire first 3D object via a single build material, and the stored instructions are to cause the fluid dispenser to dispense a first instance of the at least one fluid agent to at least partially define the first portion to produce the first non-color material property in the first portion and to dispense a second instance of the at least one fluid agent to at least partially define the second portion to produce the second non-color material property in the second portion (pg 21 col 2 ln 8-20).

In reference to claim 7:
In addition to the discussion of claim 1, above, Oxman further discloses wherein the stored instructions are to cause the first color to represent a first value of the first non-color material property for the first portion, and the stored instructions are to cause the fluid dispenser to dispense, in at least selectable exterior voxel locations to at least partially define the external surface of the first 3D object, the second fluid agent as a second color to represent a different, second value of the first non-color material property for a second portion of the first 3D object, wherein selection of the second color is independent of characteristics of the first non-color material property (pg 20 Fig. 16 and related description, pg 21 col 2 ln 8-20)(because the claim recites “in at least selectable exterior voxel locations” it would also include having the interior printed with the same fluid color).

In reference to claim 16:
In addition to the discussion of claim 1, above, Oxman further discloses wherein the first selectable voxel locations at which the at least one fluid agent is dispensed further comprise the exterior, second selectable voxel locations of each respective layer at which the at least one fluid agent is dispensed including the first color (pg 20 description of Fig. 16, pg 17 col 2 ln 8-17, pg 27 col 2 ln 9-16, pg 28 col 1 para 2, pg 30 col 1 last full paragraph)(as claim 16 recites “wherein the first selectable voxel locations…comprise the exterior, second selectable voxel locations” it appears the first voxel locations and the second voxel locations can be the same voxels).

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oxman (Variable Property Rapid Prototyping – previously of record) In view of Morovic (WO2016050300A1 – previously of record).

In reference to claim 9:
In addition to the discussion of claim 1, above, Oxman further discloses the stored instructions are to cause the dispenser to dispense multiple different colors, including the first color, over at least the first portion to simultaneously represent at least one of:
respective multiple, different non-color material properties (pg 18 Fig. 11 and related discussion); and
respective multiple, different values of a single non-color material property (pg 20 Fig. 16 and related discussion).
Oxman does not disclose that the dispensing is performed via half-toning or wherein each different color corresponds to a respective one of the different non-color material properties. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Morovic teaches a device for additive manufacturing (Fig. 6). Morovic further teaches utilizing half-toning to generate a representation of a plane of the three-dimensional object and the related object property data (paras 0022 and 0028). Morovic further teaches wherein each color corresponds to a respective one of the different non-color material properties (paras 0026, 0049). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Morovic with the halftone generation of Morovic because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the virtual representation and the physical product are produced by a known procedure.

In reference to claim 17:
In addition to the discussion of claim 1, above, Oxman discloses that the method may be carried out via various additive manufacturing technologies (pg 12 col 1 para 4). Oxman does not disclose further comprising an energy source, wherein the stored instructions are to cause: the fluid dispenser to selectively dispense the at least one fluid agent as a fusing agent onto the dispensed powder build material on a layer-by-layer basis; and the energy source to apply energy after the dispensing of the at least one fluid agent to cause fusion of the dispensed powder build material and the at least one fluid agent at at least the first and second selectable voxel locations. However, the selection of a known device based on its suitability for the intended purpose is obvious (MPEP 2144.07). As applied to the instant application, Morovic teaches an apparatus for additive manufacturing wherein material properties are represented by colors (paras 0011, paras 0026, 0049). Morovic further teaches utilizing an energy source to apply energy after dispensing of the at least one fluid agent to cause fusion of the dispensed powder build material and the at least one fluid agent at at least the first and second selectable voxel locations (para 0031). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the system of Morovic in the method of Oxman because Morovic teaches a system known in the art as suitable for additive manufacturing of objects where material properties are represented by color.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morovic (WO2016050300A1 – previously of record).
Morovic discloses a device comprising:
 a material dispenser (paras 0040-0041);
a fluid dispenser (paras 0040-0041); and
a control portion including a non-transitory medium to store machine readable instructions and a processing resource to execute the stored instructions (para 0053) to cause:
the material dispenser to dispense a powder build material, layer-by-layer, to at least partially additively form a first 3D object (paras 0040-0041, 0045); and
the fluid dispenser to dispense onto the dispensed powder build material at least one fluid agent via half-toning (paras 0040-0041, 0046, 0050-0051) at:
selectable voxel locations of the respective layers to at least partially define an external surface of the first 3D object as multiple different colors to simultaneously represent, for at least a first portion of the first 3D object, at least one of multiple, different non-color material properties and respective multiple, different values of a single non-color material property (para 0049), wherein selection of each multiple different color is independent of characteristics of the respective multiple different non-color material properties or the multiple, different values of the single non-color material property (paras 0018, 0021, 0049).
Morovic does not explicitly disclose the first color at the exterior voxel locations to provide a map by which construction of a replica first 3D object, according to the first non-color material property of the interior voxel locations as arranged within and throughout the 3D object and according to the first color at the exterior voxel locations, is performable at a later time. However, as discussed above, Morovic teaches the use of different colors for different values of non-color material properties. It would have been apparent to a person having ordinary skill in the art before the effective filing date that each color represents a non-color material property and, therefore, the use of the color model to provide a map “is performable at a later time.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742